COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:         V & V Industries, Inc. v. D & S Precision Work, Inc.
Appellate case number:       01-21-00273-CV
Trial court case number:     2016-28854
Trial court:                 61st District Court of Harris County
       Appellant, V & V Industries, Inc., filed a motion to abate this appeal. In its motion,
appellant states that the parties have reached an agreement to settle their dispute, and
requests that the appeal be abated for a period of three months to allow appellant and
appellee, D & S Precision Work, Inc., to perform the terms of their settlement. The motion
includes a certificate of conference representing that appellee agrees to the relief requested
in the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
        We grant the motion. Accordingly, we abate the appeal. Within ninety (90) days
of the date of this order, the parties are directed to file a motion to reinstate and dismiss the
appeal, a motion to reinstate and proceed with the appeal, or a report advising the Court of
the status of the proceedings. If the parties do not respond as directed, the case may be
reinstated on the Court’s active docket and the appeal will proceed under the applicable
Texas Rules of Appellate Procedure.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___September 30, 2021____